 



Exhibit 10.1

      (SUPERCONDUCTOR TECHNOLOGIES LOGO) [v84865v8486500.gif]   (CONDUCTUS LOGO)
[v84865v8486501.gif]

SUPERCONDUCTOR TECHNOLOGIES INC. AND CONDUCTUS INC. AGREE TO MERGE

Investors Commit $15 million to New Entity

SANTA BARBARA, Calif. And Sunnyvale, Calif., October 10, 2002 — Superconductor
Technologies Inc. (Nasdaq: SCON) (“STI”) and Conductus, Inc. (Nasdaq: CDTS)
jointly announced they have signed a definitive agreement to merge the two
companies. The new company will retain the Superconductor Technologies name, and
will combine the talents, technologies and assets of the two pioneers of
commercial wireless and government applications of superconducting technology.
In addition, the companies have secured firm commitments from existing
shareholders and affiliated entities for a $15 million investment through a
private placement in the combined company, which is expected to close concurrent
with, and is contingent upon, the close of the merger.

     Under the terms of the agreement, which is subject to customary regulatory
approvals and shareholder approval from each company, Conductus shareholders
will receive 0.6 shares of newly issued STI common stock for each outstanding
share of Conductus common stock. This transaction, which is expected to be
tax-free to shareholders of both companies for U.S. federal income tax purposes,
will be accounted for as a purchase and is expected to close by December 31,
2002.

     M. Peter Thomas, President and Chief Executive Officer of STI, stated, “STI
and Conductus have made enormous progress in driving the acceptance of
superconductive technology in the wireless telecommunications market. We look
forward to combining the strengths of the two organizations, and consolidating
our commercial product lines based on the SuperFilter® platform. We will also
continue to grow the high-performance product business for government
applications that is already in place at Conductus. STI will have the best in
cryogenic cooling technology, filter design, wafer fabrication technology, back
end assembly and testing, production, marketing, sales and service. The combined
company will be a much stronger force within the telecommunications equipment
sector, and will be well positioned to benefit from the industry’s recovery,
which we believe will begin sometime next year.”

     Thomas continued, “We are especially pleased to have received commitments
for a total of $15 million from a group of institutional investors that includes
current investors in either STI, Conductus or both companies.” The $15 million
private placement is being led by Alloy Ventures, an investment firm in which
John F. Shoch, Conductus’ Chairman, is a general partner. The additional
investors include entities affiliated with The Hillman Company, Special
Situations Funds, Palo Alto Investors and a large Boston-based institutional
investment advisor.

     Conductus will merge into a subsidiary of STI. M. Peter Thomas, President
and Chief Executive Officer of STI, will be President and Chief Executive
Officer of the new STI. Charles E. Shalvoy, President and Chief Executive
Officer of Conductus will be Executive Vice President of the new STI, and
President of the Conductus subsidiary.

     Charles Shalvoy added, “We are committed to implement a smooth, timely
combination of our two organizations and have established multiple integration
teams, with key individuals from both companies, which will develop
consolidation plans for each of the major areas of our business. In addition to
these internal programs, we will be meeting with our key customers and investors
to discuss the benefits of this merger. We are confident that in addition to
creating a better organization, we will be taking a giant step forward in
meeting customer needs. Our goal is to combine the best people,



--------------------------------------------------------------------------------



 



technologies, and processes, from both STI and Conductus, in order to accelerate
our revenue growth, reduce redundant costs and expenses, and hasten our
transition to profitability”.

     Current and prospective Conductus customers will be introduced to the
SuperFilter and SuperLink™ Rx product lines immediately. All ClearSite® users
will continue to be fully supported while transitioning to the SuperLink Rx
product family.

     The transaction is expected to allow the new STI to achieve profitability
sooner than either company would have achieved on its own. The companies believe
that together they will be able to recognize significant savings through
synergies they expect to achieve in a number of areas including sales and
marketing, R&D and product development, and general and administrative
activities. The elimination of redundancies in these areas is currently expected
to result in significant cost savings.

     STI will continue to be headquartered in Santa Barbara, Calif., and as a
result of the merger will maintain a facility in Sunnyvale, California as well.

     The companies will host a joint conference call and webcast for investors
today, October 10th at 5:00 pm eastern, 2:00 pm pacific time to discuss this
announcement. To access the live conference call, US-based participants should
dial 1-888-747-3446 and international participants should dial 1-703-871-3086 at
least five minutes prior to the start time. A replay of the call will be
available approximately two hours later for US participants at 888-266-2081,
passcode 6244740, and international participants at 703-925-2533, with the same
passcode 6244740. Live and archived webcasts of this call will also be available
on both companies’ websites at www.suptech.com and www.conductus.com.

     In separate announcements, both companies today also pre-announced their
third quarter revenues.

About Superconductor Technologies Inc.

Superconductor Technologies Inc., headquartered in Santa Barbara, CA, is the
global leader in developing, manufacturing, and marketing superconducting
products for wireless networks.

STI’s SuperLink™ products are proven to increase capacity utilization, lower
dropped and blocked calls, extend coverage, and enable higher wireless
transmission data rates. SuperFilter®, the company’s flagship product,
incorporates patented high-temperature superconductor (HTS) technology to create
a cryogenic receiver front-end (CRFE) used by wireless operators to enhance
network performance while reducing capital and operating costs.

More than 1,700 SuperFilter Systems have been deployed worldwide, logging in
excess of 20 million hours of cumulative operation. In 2002, STI was named one
of Deloitte & Touche’s prestigious “Technology Fast 50” companies for the Los
Angeles area, a ranking of the 50 fastest-growing technology companies in the
area.

SuperFilter and SuperLink are trademarks or registered trademarks of
Superconductor Technologies Inc. in the United States and in other countries.
For information about STI, please visit http://www.suptech.com.

About Conductus

Conductus, Inc., founded in 1987 and based in Sunnyvale, California, develops,
manufactures, and markets electronic components and systems based on
superconductors for applications in worldwide telecommunications markets and in
defense, intelligence and law enforcement markets. For many applications, the
unique properties of superconductors offer significant performance advantages
over products based on conventional copper electronic components. These
advantages can provide improved price/performance at the system level because of
enhanced sensitivity and efficiency as well as reduced size and weight. For
additional information, please visit our web site at www.conductus.com.

6



--------------------------------------------------------------------------------



 



Safe Harbor Statement

This press release contains forward-looking statements about STI, Conductus and
their proposed merger made in reliance upon the safe harbor provisions of the
Private Securities Litigation Reform Act of 1995. Forward-looking statements are
not guarantees of future performance and are inherently subject to uncertainties
and other factors which could cause actual results to differ materially from the
forward-looking statement. Forward looking statements are generally identified
by phrases such as “thinks”, “anticipates”, “believes”, “estimates”, “expects”,
“intends”, “plans” and similar words. Forward-looking statements include, but
are not limited to, the impact of the merger on future revenues and earnings,
the expected closing date of the merger, the ability of the combined company to
consolidate and leverage the business, technology, sales force or marketing
expertise of each company, and the plans, objectives and intentions of the
parties regarding the transaction. STI and Conductus refer interested persons to
the most recent Annual Report on Form 10-K for STI and Conductus and their other
SEC filings for a description of additional uncertainties and factors that may
affect forward-looking statements. Forward-looking statements are based on
information presently available to senior management of each company, and
neither company has assumed any duty to update its forward-looking statements.

Additional Information

STI will be filing relevant documents concerning the merger with the Securities
and Exchange Commission, including a registration statement on SEC Form S-4
containing a joint STI/Conductus proxy statement and an STI prospectus. The
proxy statement will be sent to the stockholders of STI seeking their approval
of the proposed transaction. WE URGE INVESTORS TO READ THESE DOCUMENTS BECAUSE
THEY WILL CONTAIN IMPORTANT INFORMATION. Investors will be able to obtain these
documents free of charge at the SEC’s website (http://www.sec.gov) after they
are filed. These documents may also be obtained free of charge by directing a
request to Superconductor Technologies, Inc., Chief Financial Officer, 460 Ward
Drive, Santa Barbara, CA 93111, telephone (805) 690-4500. STI and its directors
and executive officers may be deemed to be participants in the solicitation of
proxies in connection with the merger. Information about the directors and
executive officers of STI and their ownership of STI’s common stock is set forth
in the proxy statement for STI’s 2002 annual meeting of stockholders as filed on
Schedule 14A with the SEC on April 4, 2002. Additional information about the
interests of those participants may be obtained from reading the definitive
prospectus/proxy statement regarding the proposed transaction when it becomes
available.

Conductus will file a proxy statement with the Securities and Exchange
Commission in connection with the proposed transaction which will be part of the
SEC Form S-4 filed jointly with STI. The proxy statement and prospectus will be
sent to the stockholders of Conductus seeking their approval of the proposed
transaction. WE URGE INVESTORS AND SECURITY HOLDERS TO READ THE PROXY STATEMENT
BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION. Investors will be able to obtain
these documents free of charge at the SEC’s website (http://www.sec.gov) after
they are filed. These documents may also be obtained free of charge by directing
a request to Conductus, Investor Relations, 969 West Maude Avenue, Sunnyvale, CA
94085, telephone (408) 923-9950. Conductus and its directors and executive
officers may be deemed to be participants in the solicitation of proxies in
connection with the merger. Information about the directors and executive
officers of Conductus and their ownership of Conductus common stock is set forth
in the proxy statement for Conductus’ 2002 annual meeting of stockholders as
filed on Schedule 14A with the SEC on April 16, 2002. Additional information
about the interests of those participants may be obtained from reading the
definitive prospectus/proxy statement regarding the proposed transaction when it
becomes available.

7



--------------------------------------------------------------------------------



 



Notice Regarding Private Placement

The securities offered in the private placement described above the first
paragraph of this press release have not been registered under the Securities
Act of 1933 and may not be offered or sold in the United States in the absence
of an effective registration statement or exemption from the registration
requirements of the Securities Act.

          Contacts:         For STI
Marty McDermut
Chief Financial Officer
mmcdermut@suptech.com
(805) 690-4500   Trade Media
Michael Williams
Director of Marketing
mwilliams@suptech.com
(805) 690-4500   Investor relations contacts:
Lillian Armstrong, SF (investors)
Chenoa Taitt, NYC (reporters)
Lippert/Heilshorn & Assoc.
lillian@lhai-sf.com
(415) 433-3777 — SF
(212) 838-3777 — NYC
For Conductus:
Ron Wilderink
Chief Financial Officer
(408) 523-9950   Charles B. Messman
MKR Group
(626) 395-9500    

###

8